Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 07/08/2021.
Claims 1-4, 6-11 and 13-14 are under examination. Claims 5 and 12 has been cancelled.


Allowable Subject Matter
Claims 1-4, 6-11 and 13-14 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 07/08/2021 make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20040168066 A1		Web site management system and method
US 20060121992 A1		Ubiquitous unified player identity tracking system
US 20190238548 A1		VIRTUAL PROFILE INSTANTIATIONS VIA AN ACCESS PRIVILEGE CONTROL SYSTEM
US 7353231 B1		Flip-flap mechanism for high availability, online analytical processing databases
US 20130091274 A1		Process for Monitoring, Analyzing, and Alerting an Adult of a Ward's Activity on a Personal Electronic Device (PED)
US 20180375886 A1		TECHNIQUES FOR MONITORING PRIVILEGED USERS AND DETECTING ANOMALOUS ACTIVITIES IN A COMPUTING ENVIRONMENT

US 20070174283 A1		SYSTEM AND METHOD FOR MANAGING ACCESS CONTROL LIST OF COMPUTER SYSTEMS
US 20140150080 A1		AUTHORIZING ACCESS TO DIGITAL CONTENT
US 20150262174 A1		OFFLINE ACCESS OF A NETWORK BASED APPLICATION
US 20030174648 A1		Content delivery network by-pass system
US 20140208220 A1		System and Method for Contextual and Collaborative Knowledge Generation and Management Through an Integrated Online-Offline Workspace

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CHIANG/Primary Examiner, Art Unit 2431